The demurrers which were interposed to the affidavit, etc., were properly overruled. Peters v. State, 166 Ala. 35,51 So. 952.
The bill of exceptions does not purport to set out all the evidence, and we are not authorized to review the refusal of the affirmative charge, duly requested by appellant. Storey v. State, 14 Ala. App. 127, 72 So. 267, and authorities therein cited.
For this same reason we cannot affirm that it was error to overrule appellant's motion to set aside the verdict, etc., and grant him a new trial.
It may be that all the exceptions reserved on the taking of testimony are to rulings of such sort that reversal would not be predicated thereon by reason of the fact as to the bill of exceptions adverted to above; but, however that is, we have examined each of said rulings, and are of the opinion that none of them is prejudicially erroneous, considered in the light of the testimony contained in the bill of exceptions. See Ex parte Marshall, etc., 207 Ala. 566, 93 So. 471, 25 A.L.R. 338; also Johnson v. State, 18 Ala. App. 70, 88 So. 348.
In no ruling subject to our review do we find prejudicial error, and the judgment of conviction must be, and is, affirmed.
Affirmed.